MEMORANDUM **
Victorino Sandoval-Sepulveda appeals from the 6-month sentence imposed following revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Miqbel, 444 F.3d 1173, 1176 & n. 5 (9th Cir.2006), and we affirm.
Sandoval-Sepulveda contends that the district court’s application of U.S.S.G § 7B1.3(f) resulted in an unreasonable sentence. We disagree, and conclude that the district court neither abused its discretion in considering the Chapter 7 policy statement, nor imposed an unreasonable sentence.
See Miqbel, 444 F.3d at 1176 & n. 5.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.